DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 20150123778 A1) in view of Jones (US 20210344428 A1) and Patil (US 20180053413 A1). 
Consider claim 1, Konet discloses a communication system ([0018], [0022], [0026]), comprising: 
a transmitter configured to: generate data to be transmitted as a signal in a vehicle ([0023], BSM signals 43 from a transmitter of a remote vehicle 38); and output the generated signal to an outside of the vehicle ([0023]); and 
a receiver ([0022]-[0024], a receiver of the host vehicle 10) configured to: receive the signal; decode the received signal (decoding/demodulating DSRC signals including basic safety messages (BSMs)); analyze the decoded signal ([0024]: the controller 14 can determine whether there is a possibility that remote vehicle 38 may contact the host vehicle 10 and thus represents a potential threat vehicle to the host vehicle 10); and output a warning signal ([0022]: warns drivers of imminent vehicle contact in time for the driver of the host vehicle 10, [0027]). 
Konet fails to mention an acoustic communication system, to generate and transmit the data as an acoustic signal using a multi-tone encoding technique, and to output the acoustic signal to the receiver which configured to receive the acoustic signal, decode the received acoustic signal using a multi-tone decoding technique.  
	Jones discloses an acoustic communication system, an acoustic transmitter to generate and transmit data as an acoustic signal using a multi-tone encoding technique, and to output the acoustic signal to an acoustic receiver which configured to receive the acoustic signal, decode the received acoustic signal using a multi-tone decoding technique (Abstract, figures 1 and 2, [0020]-[0024], [0030]-[0040]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jones into the art of Konet as to include acoustic communication as an alternative embodiment to radio communication. 
	However Konet and Jones fail to mention acoustic communication between at least two vehicles. 
	This teaching is disclosed by Patil ([0035], [0040], [0135], [0142], [0154]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Patil into the art of Konet as modified by Jones as to include acoustic communication between vehicles as an alternative embodiment to radio.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 20150123778 A1) as modified by Jones (US 20210344428 A1) and Patil (US 20180053413 A1), and further in view of Shirahama (US 20150243291 A1). 
For claim 2, Konet in combination with Jones and Patil substantially teaches the limitation in claim 1, Jones discloses wherein the transmitter further comprises: a signal generator configured to generate a multi-tone acoustic signal using a predetermined multi-tone based code ([0032]); and an acoustic output device (speaker) configured to: convert the multi-tone acoustic signal into a sound signal ([0021], [0034]); and output the converted multi-tone acoustic signal to the outside of the vehicle ([0021], [0034]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jones into the art of Konet as modified by Jones and Patil as to include acoustic communication as an alternative embodiment to radio communication. 
However Konet, Jones, and Patil fail to mention a signal amplifier configured to amplify the multi-tone acoustic signal. 
This teaching is disclosed by Shirahama (Abstract, [0070]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shirahama into the art of Konet as modified by Jones and Patil as to include the amplifier for improving sound transmission. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 20150123778 A1) in view of Jones (US 20210344428 A1) and Shirahama (US 20150243291 A1), and further in view of Patil (US 20180053413 A1). 
For claim 8, Konet discloses ([0018], [0022], [0026]) a data transmission and reception method for a communication system, the method comprising: generating transmission data as an signal ([0023], BSM signals 43 from a transmitter of a remote vehicle 38); and outputting the signal to an outside of a vehicle ([0023]); receiving the signal from the outside of the vehicle; decoding (demodulating radio signal) and analyzing the signal; and outputting a warning signal based on an analyzation of the signal ([0022]-[0024], [0027]). 
Konet fails to mention a method using acoustic wave to communicate data in an acoustic communication system, generating an acoustic signal using a multi-tone encoding technique; amplifying the generated acoustic signal and outputting the amplified acoustic signal; receiving the acoustic signal; decoding the acoustic signal using a multi-tone decoding technique.  
Jones discloses a method using acoustic wave to communicate data in an acoustic communication system, an acoustic transmitter to generate and transmit data as an acoustic signal using a multi-tone encoding technique, and to output the acoustic signal to an acoustic receiver which configured to receive the acoustic signal, decode the received acoustic signal using a multi-tone decoding technique (Abstract, figures 1 and 2, [0020]-[0024], [0030]-[0040]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jones into the art of Konet as to include acoustic communication as an alternative embodiment to radio communication. 
However Konet and Jones fail to mention amplifying the generated acoustic signal.
This teaching is disclosed by Shirahama (Abstract, [0070]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shirahama into the art of Konet as modified by Jones as to include the amplifier for improving sound transmission. 
	However Konet, Jones and Shirahama fail to mention acoustic communication between at least two vehicles. 
	This teaching is disclosed by Patil ([0035], [0040], [0135], [0142], [0154]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Patil into the art of Konet as modified by Jones and Shirahama as to include acoustic communication between vehicles as an alternative embodiment to radio.  
For claim 9, Konet in combination with Jones, Shirahama and Patil substantially teaches the limitation in claim 8, Jones discloses wherein generating the acoustic signal comprises: generating a multi-tone acoustic signal using a predetermined multi-tone based code ([0032]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jones into the art of Konet as modified by Jones, Shirahama and Patil as to include acoustic communication as an alternative embodiment to radio communication. 

Allowable Subject Matter
Claims 3-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the best prior arts found fail to teach the limitations of claims 3 and 10.

Other relevant prior arts: Liu et al. (US 20180365908 A1); McIntosh (US 20190248326 A1); Clawson (US 20180058203 A1); Koenig (US 20150124950 A1); Akiyama (US 20110150240 A1); Herman (US 10755691 B1)

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 12, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643